Citation Nr: 0928777	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1974, November 1976 to October 1980, April 1984 to December 
1985, and March 2003 to June 2004.  The Veteran also served 
in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO, inter 
alia, granted the Veteran's claim for service connection for 
bilateral hearing loss and assigned an initial 0 percent, 
noncompensable, rating.  

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In June 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing some of the requested 
development, the AMC continued the 0 percent, noncompensable, 
rating for bilateral hearing loss (as reflected in a June 
2009 supplemental statement of the case) and returned the 
appeal to the Board for further consideration.

For the reasons expressed below, the matter is, again, being 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action is required.






REMAND

Unfortunately, the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

At the March 2008 hearing, the Veteran stated that he 
underwent VA audiological examination in August 2004 in 
Augusta, Georgia.  In the June 2008 remand, the Board 
instructed the RO/AMC to obtain the corresponding report.  
The August 2004 VA audiological examination from Augusta, 
Georgia is still not of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
on remand, the RO should obtain the August 2004 VA 
audiological examination report.  The procedures outlined in 
38 C.F.R. § 3.159 (2008) should be followed, including VA's 
only ending its efforts to obtain the records if VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  

Turning to another matter, during the March 2008 hearing 
before the undersigned Veterans Law Judge, the Veteran made 
several statements in regards to the effects of his bilateral 
hearing loss on his daily activities and employment.  The 
Board notes that VA audiometry testing is sufficient for 
rating purposes both based on the rating schedule and for 
extra-schedular consideration, as long as, in addition to 
dictating objective test results, the examiner also fully 
describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 455 (2007).  This does not 
appear to have been done in this case.  Accordingly, the RO 
should arrange for the Veteran to undergo another VA 
examination to determine the functional effects of his 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the records 
of the August 2004 audiological 
examination from the VA Medical Center in 
Augusta.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  After all records and/or responses 
received have been associated with the 
claims file, the RO/AMC should arrange for 
the Veteran to undergo an audiological 
evaluation.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner, 
and the report of examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Specifically, the examiner should discuss 
the functional effects of the Veteran's 
hearing loss pursuant to Martinak (cited 
above).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




